DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-16) in the reply filed on 8/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 1, 10, 11, 15, and 16, the term “about” is approximate and it is not clear to what degree the term limits the endpoints.
With respect to claim 2, it is unclear to what degree “essentially free” limits the amount of cellulose and cellulose-derived constituents.
With respect to claims 3-9 ad 12-13, they are rejected for failing to cure the deficiency of the claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Premachandran (WO 2011/150244).
With respect to claims 1, 9, Premachandran discloses aqueous dispersion compositions and exemplifies a composition (Example 1) comprising water, 0.20 wt % xanthan gum, and thickeners including Pluronic P103, Pluronic L110, and kaolin (waterborne clay) (paragraph 0056), wherein Pluronic P103 and PluronicL110 are polyether polyols (paragraphs 0030-0031).
With respect to claim 2, there are no cellulose or cellulose-derived constituents in Example 1.
With respect to claim 6, Example 1 includes sulfosuccinate surfactant (paragraphs 0009) and Antifoam 1430 defoamer (paragraph 0056).  
With respect to claim 7, Premachandran discloses that defoamers include mineral spirits and polydimethylsiloxanes (silicone) (paragraph 0037).
With respect to claim 12, Example 9 includes the formation comprising latex resin and the aqueous composition of Example 1 (paragraph 0064).
With respect to claim 14, Premachandran discloses utilizing additives such as colorant, dispersants, UV stabilizers, and wetting agent (paragraphs 0046-0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Premachandran (WO 2011/150244).
The discussion with respect to Premachandran in paragraph 4 above is incorporated here by reference.
With respect to claims 3 and 4, Premachandran does not exemplify a composition with hydrophobically enhanced urethane, however, it discloses that hydrophobically modified ethoxylated urethane (HEUR) thickeners can also be added in an amount of 0.1-5 wt % (paragraphs 0034-0035).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize HEUR thickeners in addition to the xanthan gum and polyethers polyols exemplified by Premachandran.  It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
With respect to claim 5, Premachandran fails to disclose that the xanthan gum is a food grade xanthan gum.
Even so, it is the examiner’s position that utilizing purer forms of an ingredient is prima facie obvious.  Case law holds that purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize food grade xanthan gum.
With respect to claim 10, Premachandran discloses that the amount of thickener which includes the Pluronic-type surfactants and the and the HEUR surfactants are present in an amount of 0.1-5.0 wt % (paragraph 0036).
With respect to claim 11, Premachandran fails to disclose the tan(delta) of the aqueous compositions, however, it does teach that the amount of thickener determines the viscosity properties.
Therefore, it would have been well within the capabilities of one of ordinary skill in the art to control the viscosity of the composition to be within a tan(delta) like claimed.
With respect to claim 15, Premachandran discloses utilizing VOC-free solvents.
While Premachandran does not disclose the amount of volatile organic compounds, it would have been obvious to one of ordinary skill in the art to utilize low to none volatile organic compounds which meet present claim limitation of less than 25 g/L.
With respect to claim 16, Premachandran fails to disclose the tan(delta) of the aqueous compositions, however, it does teach that the amount of thickener determines the viscosity properties.
Therefore, it would have been well within the capabilities of one of ordinary skill in the art to control the viscosity of the composition to be within a tan(delta) like claimed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Premachandran (WO 2011/150244) in view of Dunford (US 9,290,669).
The discussion with respect to Premachandran in paragraph 4 above is incorporated here by reference.
Premachandran fails to disclose the specific type of latex used to prepare the coating.
Dunford discloses a waterborne antifouling composition comprising a binder polymer and a biocide (abstract) and teaches that a suitable binder polymer includes latex such as polyurethane latexes (col. 4, lines 39-55), preferably latexes of acrylic latex (col. 5, line 66 to col. 6, line 3).
Given that both Premachandran and Dunford are drawn to aqueous biocidal coating compositions comprising latex and further given that suitable latexes include polyurethane and acrylic latex as taught by Dunford, it would have been obvious to one of ordinary skill in the art to tilize a polyurethane or acrylic latex as the latex of Premachandran.

Claim 1, 2, 5, 6-9, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mesa (US 2018/0223110).
With respect to claims 1 and 9, Mesa discloses a coating composition (abstract), wherein one embodiment includes xantham gum and/or a polyether polyol-based associative thickener (paragraph 0086).  Mesa discloses that thickener is include in an amount of 0.1-3 wt % (paragraph 0020).
Mesa fails to disclose with sufficient an amount of xanthan thickener of 0.05-0.5 wt %.
However, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize xanthan gum in an amount of 0.05-5 wt % in combination with a polyether poly-based association thickener.
With respect to claim 2, Mesa does not require the addition of cellulose or cellulose-derived constituents.
With respect to claim 5, Mesa fails to disclose that the xanthan gum is a food grade xanthan gum.
Even so, it is the examiner’s position that utilizing purer forms of an ingredient is prima facie obvious.  Case law holds that purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize food grade xanthan gum.
With respect to claims 6 and 7, Mesa discloses the addition of a silicone defoamer and a surfactant (abstract).
With respect to claim 8, Mesa discloses that the surfactant can be select from phosphate esters (paragraph 0105).
With respect to claim 11, Mesa fails to disclose the tan(delta) of the aqueous compositions, however, it does teach a range of thickener amounts which would be expected to effect viscosity and thereby tan (delta) properties.
Therefore, it would have been well within the capabilities of one of ordinary skill in the art to control the viscosity of the composition to be within a tan(delta) like claimed.
With respect to claim 12, the coating composition of Mesa comprises a maltodextrin which serves as a binder (abstract).
With respect to claim 14, the coating composition includes pigment (paragraph 0116).
With respect to claim 15, while Mesa fails to explicitly disclose the amount of volatile organic compounds, it does disclose “low VOC formulations” (paragraph 0071).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize low amounts of volatile organic compounds like claimed.
With respect to claim 16, Mesa fails to disclose the tan(delta) of the aqueous compositions, however, it does teach a range of thickener amounts which would be expected to effect viscosity and thereby tan (delta) properties.
Therefore, it would have been well within the capabilities of one of ordinary skill in the art to control the viscosity of the composition to be within a tan(delta) like claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn